Citation Nr: 0301864	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  97-32 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
cold injury of the left lower extremity, currently rated as 
30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
cold injury of the right lower extremity, currently rated as 
30 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
cold injury of the left upper extremity, currently rated as 
20 percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
cold injury of the right upper extremity, rated as 20 percent 
disabling from August 1, 1997 and 30 percent disabling from 
June 5, 2000.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of cold injury of the left ear.

6.  Entitlement to an increased (compensable) evaluation for 
residuals of cold injury of the right ear.

7.  Whether a timely substantive appeal was submitted 
concerning an increased rating for residuals of a gun shot 
wound to the right calf.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active service from January 1950 to January 
1954.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The case was most recently before the Board in April 2000, at 
which time it was Remanded to comply with an Order from the 
U.S. Court of Appeals for Veterans Claims (Court).  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal. 

In an August 2002 rating, the RO, inter alia, determined that 
a timely substantive appeal had not been submitted with 
respect to a claim for increased evaluation for residuals of 
a gun shot wound right calf.  The Board construes the 
veteran's correspondence received in October 2002 as a notice 
of disagreement with respect to that matter.  However, a 
statement of the case has not been promulgated as to that 
claim.  Accordingly, the matter is remanded to the RO for 
disposition as appropriate.  Manlincon v. West, 12 Vet App 
238 (1999). 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  Residuals of cold injuries to the right and left lower 
extremities do not include or approximate loss of toes or 
other parts together with persistent severe symptomatology. 

3.  Residuals of cold injuries to the right and left upper 
extremities do not include or approximate loss of toes or 
other parts together with persistent severe symptomatology.

4.  Residuals of cold injuries to the left upper extremity 
does not include or approximate arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).

5.  For the period prior to June 5, 2000, residuals of cold 
injuries to the right upper extremity does not include or 
approximate arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).

6.  Residuals of cold injuries to the left and right ear are 
manifested by pain or stinging in the ears.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for residuals of cold injury, lower extremity, left 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§  3.159, 4.1, 
4.7, 4.104, Diagnostic Code 7122 (prior to and from January 
12, 1998).

2.  The criteria for a disability evaluation in excess of 30 
percent for residuals of cold injury, lower extremity, right 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§  3.159, 4.1, 
4.7, 4.104, Diagnostic Code 7122 (prior to and from January 
12, 1998).

3.  The criteria for a disability evaluation in excess of 20 
percent for residuals of cold injury, upper extremity, left 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.104, Diagnostic Code 7122 (prior to and from January 
12, 1998).

4.  For the period prior to June 5, 2000, the criteria for a 
disability evaluation in excess of 20 percent for residuals 
of cold injury, upper extremity, right have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic 
Code 7122 (prior to and from January 12, 1998).

5.  For the period from June 5, 2000, the criteria for a 
disability evaluation in excess of 30 percent for residuals 
of cold injury, upper extremity, right have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic 
Code 7122 (prior to and from January 12, 1998).

6.  The criteria for a 10 percent evaluation for residuals of 
cold injury to the bilateral ears have been met for the 
period until January 12, 1998.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7122 (prior to 
January 12, 1998).

7.  The criteria for a separate 10 percent evaluation for 
residuals of cold injury to each ear have been met for the 
period from January 12, 1998.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7122 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO as 
reflected by correspondence to the veteran dated in February 
2001.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that ample and 
all relevant evidence has been associated with the claims 
file.  The veteran has been offered an opportunity to submit 
additional evidence in support of his claim.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the veteran of the evidence 
needed to substantiate his claim.  

The issues on appeal pertain to an increased evaluations and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The Court has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Facts

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disabilities at issue. 

In a written statement from appellant dated in July 1997, the 
veteran indicated current residuals of cold injury to upper 
extremities consisting of tingling of hands from wrist down, 
and swelling of the fingers, which split and bleed.  He also 
complained of numbness in hands, feet, legs and general 
numbness over all his body and reported that he had cramps in 
both legs, feet and fingers at times.  He also complained of 
painful ears.

A VA neurological examination report dated August 1997, 
showed normal neurologic perception of sensory stimuli 
everywhere except in the feet, "where there is marked loss 
in the distal half of feet and in the toes and moderate loss 
in the proximal half of the feet with irregular patches of 
decreased sensation."  Motor examination revealed no 
deficits; he had normal muscle tone and strength with no 
atrophy, fasciculation or abnormal movements detectable.  
Coordination, gait, station and Romberg were all normal.  
Deep tendon reflexes were at least 2+ and symmetrical in all 
four extremities.  The impression was sensory loss in the 
distal feet was probably related to frostbite, but there was 
no evidence of a generalized polyneuropathy and he had normal 
reflex and motor functions throughout.  The intermittent 
symptoms of his upper extremities and face and ears were not 
considered to be neurological.

A VA report of examination for "diseases of arteries and 
veins" dated August 1997, showed complaint of numb, stinging, 
painful feet that were very sensitive to environmental 
temperature.  Physical examination revealed the feet to be 
warm, dry and hairless with epidermatophytes.  The toes were 
atrophic.  There was loss of sensation and loss of the pulp 
in the digits.  Pedal pulses were palpable.  The appellant 
claimed paresthesias in the ears, which was not verified 
clinically, and a tight feeling in the hands, which hurt at 
night.  There were also dermatophytes on forearms.

The claims file also contains photographs of the veteran's 
feet and hands submitted in November 1997.

A VA "cold injury protocol examination" report dated December 
1997, showed a reported history of frostbite.  Physical 
examination revealed the feet to be warm, dry and hairless 
with atrophic skin.  There were dermatophytes including 
epidermophytosis and onychomycosis.  There were no palpable 
pulses.  The distal third of the leg was frostbitten and was 
blue to the mid calf and hairless; there were no palpable 
pedal pulses.  There was stocking-glove hypesthesia from the 
distal third of the forearm with palpable radial and ankle 
pulses and hair loss from the mid forearm distally.  He had 
paresthesias of the auricles which came and went.  The 
examiner concluded that there was "a direct relationship 
between the [appellant's] skin and vascular changes and his 
exposure to cold during the service."  

It is observed that by rating decision of February 1998, 
service connection was granted for residuals of cold injury 
of both upper extremities, and both ears, and separate 
disability evaluations were assigned for each as follows: 10 
percent for each upper extremity and 0 percent for each ear.  
In addition, the appellant's service-connected residuals of 
frostbite of the feet (previously rated as 10 percent) was 
reevaluated and then assigned a separate 10 percent rating 
for residuals of cold injury of each lower extremity.

On VA examination of June 2000, the veteran complained of 
cramping and shooting pain in the feet as well as dry, scaly 
skin.  On physical examination dorsalis pulses were present 
bilaterally but no posterior tibial pulses were felt.  There 
was evidence of nail disease of the 1st and 2nd toes of the 
left foot and the skin on the soles was dry and scaly.  There 
was no evidence of nail disease on the right foot, and the 
skin on the soles was dry and scaly.  There was pain with 
palpation over the metatarsophalangeal joints bilaterally as 
well as some ankle swelling.  There were no sensory changes 
in the feet.  Hallux valgus was the only deformity noted on 
x-ray.  Range of motion of the ankles was 10 degrees flexion 
an 40 degrees extension bilaterally. 

The veteran's symptoms with respect to his upper extremities 
on the June 2000 examination consist of complaints of dry and 
scaly skin as well as stiffness and occasional pain.  On 
examination there was some scaling to the palms noted as well 
as tenderness to the proximal interphalangeal joints 
bilaterally.  There was fungal disease of the right 4th 
fingernail.  The veteran was able to grip, but strength was 
4/5 due to pain.  He had difficulty approximating the thumb 
to the fifth fingers due to stiffness of both hands.  He 
could not approximate the tips of the fingers to the anterior 
palmar crease in either hand.  There was swelling to the MIP 
joints of both hands.  Sensation was intact bilaterally and 
x-ray was negative for abnormalities.

On the ear portion of the June 2000 examination, the veteran 
complained of a periodic stinging sensation to the ears with 
dry, itchy skin.  On examination there was no evidence of 
skin ulceration or skin breakdown.  A dry scaliness was 
noted.

Evaluative Criteria

Under the evaluative criteria in effect prior to January 12, 
1998, residuals of unilateral or bilateral frozen feet with 
mild symptoms, chilblains, warranted a 10 percent evaluation.  
Residuals of frozen feet with persistent moderate swelling, 
tenderness, redness, etc. warranted a 20 percent evaluation 
(unilateral) and 30 percent (bilateral).  Residuals of frozen 
feet with loss of toes, or parts, and persistent severe 
symptoms warranted a 30 percent evaluation (unilateral) and 
50 percent (bilateral).  38 C.F.R. § 4.104, Diagnostic Code 
7122 (1997).

The old criteria also provided that, with extensive losses, 
higher ratings might be warranted by reference to amputation 
ratings for toes and combination of toes; in the most severe 
cases, ratings for amputation or loss of use of one or both 
feet should be considered.  There was no requirement of loss 
of toes or parts for the persistent moderate or mild under 
this diagnostic code.  See NOTE to Diagnostic Code 7122, 
effective prior to January 12, 1998.

Thereafter, as amended on January 12, 1998, Diagnostic Code 
7122 was classified as cold injury residuals and read as 
follows: Arthralgia or other pain, numbness, or cold 
sensitivity (10 percent); Arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) (20 percent); Arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) (30 percent).  Note (1) following 
the Code provided in pertinent part, that amputations of 
fingers and toes and complications such as squamous cell 
carcinoma or peripheral neuropathy should be separately 
evaluated under other diagnostic codes.  Notes following this 
regulation indicated that amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy should be 
separately evaluated under other Diagnostic Codes.  Each 
affected part (e.g., hand, foot, ear, nose) should be rated 
separately, and the rating should be combined in accordance 
with sections 4.25 and 4.26. 38 C.F.R. § 4.104; Diagnostic 
Code 7122, including Notes 1 and 2 (effective Jan. 12, 1998).  
This particular version of the Diagnostic Code was provided 
to the veteran in a May 1998 Supplemental Statement of the 
Case, at which time his several claimed disabilities were 
evaluated thereunder.  

Further revisions to the rating schedule provisions governing 
evaluations for residuals of a cold injury became effective 
on August 13, 1998.  Although the rating criteria remained 
identical to the ones cited directly above, Note 1 was 
amended as follows: Note (1) Separately evaluate amputations 
of fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  Separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under diagnostic code 7122.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122, Note 1 (2002); 63 Fed. Reg. 
37,779 (1998).  

The additional amendment clarifies that disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122.  Id.  It was also 
noted that arthralgia is but one type of pain that will 
satisfy the evaluation criterion.  63 Fed. Reg. 37779 (July 
14, 1998).  Notwithstanding, a review of the changes 
effective August 13, 1998, reveals that the changes do not 
substantially affect the application of Diagnostic Code 7122 
in this case.

The August 1998 revisions to Diagnostic Code 7122 were 
provided to the veteran in an August 2002 Supplemental 
Statement of the Case, at which time his several claimed 
disabilities were evaluated thereunder.  The Board 
additionally notes that the old version of the Diagnostic 
Code 7122 (in effect prior to January 1998) was provided to 
the veteran on several occasions, see e.g. October 1997 SSOC 
and August 2002 SSOC, at which time his several claimed 
disabilities were also evaluated thereunder.  Thus, the Board 
considers the objectives of the remand to have been 
completely satisfied without any prejudice to the veteran.  
Stegall v. West, 11 Vet. App. 268 (1998). 

Prior to the effective date of the new regulations, the 
veteran's claim for an increased rating may only be evaluated 
under the older criteria.  38 U.S.C.A. § 5110(g) (West 1991); 
VAOPGCPREC 3-2000 (April 10, 2000).  However, from and after 
the effective date of amendment, the Board must consider both 
the old and the new criteria and apply the version most 
favorable to the veteran.  Id.; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Lower Extremities

Service connection for the veteran's lower extremities was 
acknowledged by a rating action in September 1995, and a 10 
percent evaluation was assigned effective from April 16, 
1993.

Prior to January 12, 1998, the veteran's service-connected 
lower extremities residuals of frostbite of the lower 
extremities was rated in accordance with the criteria in 38 
C.F.R. § 4.104, Diagnostic Code 7122 (1997).  

The evidence, as set forth above, for the entire relevant 
rating period vis-à-vis the lower extremities may be 
summarized as reflecting pain, numbness, as well as color 
changes, and locally impaired sensation which has been 
medically related to his in-service cold exposure.  Thus the 
appellant's symptomatology meets the criteria for the highest 
rating available under Diagnostic Code 7122 for cold injury 
residuals affecting the bilateral lower extremities, in 
accordance with the old criteria.  Under the new rating 
criteria, a separate 30 percent evaluation is permitted for 
each extremity, but that level is the maximum allowed 
schedularly.  More severe sequelae, such as loss of parts, is 
not demonstrated and precludes assignment of any higher 
evaluation.  The Board additionally observes that the veteran 
has already been awarded separate 30 percent evaluations for 
each lower extremity effective from August 1, 1997; whereas 
January 12, 1998 is the date authorized for assignment of 
separate evaluations.  Accordingly, the preponderance of the 
evidence is against assignment of any higher evaluations 

Upper Extremities

Service connection for residuals of cold injuries to the 
upper extremities was acknowledged pursuant to a February 
1998 rating, which established separate 10 percent ratings 
for each upper extremity, effective from August 1, 1997 
pursuant to Diagnostic Code 7122.  The Board observes that, 
pursuant to an August 2002 rating, the assigned evaluation 
for the veteran's left upper extremity was increased to 20 
percent, effective from August 1, 1997; the evaluation for 
the right upper extremity was increased to a 20 percent 
rating, effective from August 1, 1997 and 30 percent from 
June 5, 2000.

Prior to January 12, 1998, the veteran's service-connected 
residuals of frostbite of both upper extremities was rated, 
by analogy, with the criteria in Diagnostic Code 7122.  
38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 2 
Vet. App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).

The evidentiary record does not support any rating in excess 
of the assigned evaluations for the period prior to January 
12, 1998.  The old evaluation criteria provide for a single 
30 percent rating at the maximum for cold injuries affecting 
bilateral extremities.  In this case, the veteran has been 
assigned two separate 20 percent ratings for the upper 
extremities for the pertinent period, which combines to an 
evaluation that is in excess of that allowed pursuant 38 
C.F.R. § 4.14. (2002).  The preponderance of the evidence 
demonstrates the absence of more severe symptomatology such 
as loss of body parts together with severe symptoms.  Thus, 
no additional adjustment is warranted for that period.  
Moreover, inasmuch as severe symptomatology to the extent of 
loss of body parts together with severe symptoms for the 
period since January 12, 1998, evaluation of the pertinent 
disabilities in accordance under the old rating criteria 
would not be productive of any higher evaluation.

The rating criteria for Diagnostic Code 7122 adopted in 
January 1998 is more favorable in that it provides for 
separate evaluations.  After examination of the evidentiary 
record, the Board notes that at no point since January 12, 
1998 does the evidence demonstrate or approximate arthralgia 
or other pain, numbness, or cold sensitivity plus two or more 
of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) for the left upper extremity.  
Accordingly, the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the left upper 
extremity.

With respect to the right upper extremity for the period 
between January 12, 1998 until June 5, 2000, the evidence as 
listed above does not demonstrate or approximate arthralgia 
or other pain, numbness, or cold sensitivity plus two or more 
of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Accordingly, the preponderance 
of the evidence is against an evaluation in excess of 20 
percent for the left upper extremity for that period.

The June 5, 2000 examination documented the presence of a 
fungal infection on the right upper extremity, which provides 
an additional symptom such as to warrant assignment of a 30 
percent rating from that date in accordance with Fenderson, 
supra.  A 30 percent rating is the schedular maximum.  

Ears

Service connection for residuals of cold injuries to the ears 
was acknowledged pursuant to a February 1998 rating, which 
established noncompensable ratings effective from August 1, 
1997 pursuant to Diagnostic Code 7122.  

Prior to January 12, 1998, the veteran's service-connected 
residuals of frostbite of both ears was rated, by analogy, 
with the criteria in Diagnostic Code 7122.  38 C.F.R. 
§§ 4.20, 4.27; see also Lendenmann v. Principi, 2 Vet. 
App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  

During that period, the veteran had complaints of ear pain 
(July 1997) and the symptoms were clinically reported as 
intermittent in August 1997 and not neurological.  Resolving 
all doubt in favor of the veteran, at most the service-
connected ear symptomatology represents a mild disability.  
Moreover, the Board additionally observes that the rating 
criteria in effect prior to January 1998 provided a single 10 
percent evaluation for frozen feet with mild symptoms 
regardless of whether residuals involved unilateral or 
bilateral frozen feet.  The Board can ascertain no basis to 
disregard the schedular limitation vis-à-vis bilateral 
service-connected ears.  Accordingly, therefore, regardless 
that both the veteran's ears are involved, a single 10 
percent rating is for application for the period from August 
1, 1997 to January 12, 1998.  A rating in excess of 10 
percent is not warranted as there is no medical evidence of 
accompanying "persistent moderate swelling, tenderness, or 
redness" or more severe pathology.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997).

A periodic stinging in the ears was reported in the June 2000 
examination with dry itchy skin.  Only a dry scaliness was 
clinically noted and additional comment was offered that 
there was no evidence of skin ulceration or breakdown.  Under 
the old criteria, at most a mild condition continues.

The rating criteria for Diagnostic Code 7122 adopted in 
January 1998 is more favorable in that it provides for 
separate evaluations for each affected part.  However, even 
accepting the claimed "periodic stinging" as constituting 
"other pain" as referenced in the revised evaluation 
criteria, the absence of more severe skin pathology such as 
ulceration precludes an evaluation in excess of 10 percent 
for the ear disability.  The Board additionally notes that 
although assertions of ear paresthesia have been advanced, 
considering the dearth of any clinical support of such 
assertions, the overwhelming preponderance of the evidence is 
against the presence of such symptomatology and/or that any 
such symptomatology that could amounts to impaired sensation 
as contemplated by the revised schedular criteria.  See e.g. 
August 1997 neurological examination report.  Nevertheless, a 
separate 10 evaluation is for application from January 12, 
1998 for each ear in accordance with the revised rating 
criteria for the pain and/or stinging in the ears.  The 
revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 7104(c); VAOPGCPREC. 3-2000 (April 10, 
2000); see also Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
vacated on other grounds by 251 F.3d 166 (Fed. Cir. 1999).  

In accordance with the foregoing, the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
because there is no medical evidence of tissue loss, color 
changes, locally impaired sensation, hyperhidrosis or X-ray 
abnormalities in either ear.  38 C.F.R. § 4.104, Diagnostic 
Code 7122 (from January 12, 1998 to the present).  

Conclusion

A review of the changes effective from August 13, 1998, 
reveals that the changes do not materially affect the 
application of Diagnostic Code 7122 in this case.

Evaluation of the veteran's several disabilities under other 
Diagnostic Codes would not be more beneficial to the veteran 
in the absence of such symptomatology demonstrating pertinent 
pathology or symptomatology not already contemplated by 
evaluation under Diagnostic Code 7122.  See e.g. 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5220-5223 (2002) (multiple finger 
ankylosis) (while the veteran could not fully approximate his 
fingers to the palmar crease, he could perform grip strength 
testing, thereby, demonstrating the absence of ankylosis). 

Except as provided above, because the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).   

Finally, in determining that evaluations in excess of those 
detailed above percent are not warranted, the Board has 
considered 38 C.F.R. § 3.321(b)(1) (2002).  The veteran has 
not submitted evidence tending to show that his service-
connected cold residuals require frequent periods of 
hospitalization or causes unusual interference with work 
other than that contemplated within the schedular standards.  
Therefore, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).




ORDER

Entitlement to increased evaluation for residuals of cold 
injury, lower extremity, left is denied. 

Entitlement to increased evaluation for residuals of cold 
injury, lower extremity, right is denied.

Entitlement to increased evaluation for residuals of cold 
injury, upper extremity, left is denied. 

Entitlement to increased evaluation for residuals of cold 
injury, upper extremity, right is denied.

Entitlement to a single 10 percent evaluation for residuals 
of cold injury to the bilateral ears for the period until 
January 12, 1998 is granted, subject to the provisions 
governing the award of monetary benefits. 

Entitlement to a separate 10 percent evaluation for residuals 
of cold injury to each ear for the period from January 12, 
1998 is granted, subject to the provisions governing the 
award of monetary benefits.


REMAND

The RO has not issued a statement of the case on the issue 
pertaining to whether a timely substantive appeal had been 
submitted with respect to a claim for increased evaluation 
for residuals of a gun shot wound right calf.  Where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO did not subsequently issue a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should issue a statement of the 
case to the veteran and appropriate 
representative addressing the issue of 
whether a timely substantive appeal was 
submitted with respect to a claim for 
increased evaluation for residuals of a 
gun shot wound right calf.  

After completion of the above, and after 
the veteran has been given the 
opportunity to respond thereto, the 
claims file should be returned to the 
Board for further appellate decision, if 
in order. However, the issue should not 
be certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and Kutscherousky v. West, No. 98- 
2267 (U.S. Vet. App. May 4, 1999).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

